Continuation of 12 from Page 1
With respect to the argument that “Drogi's system cannot and does not anticipate independent claims 1 and 12 because it does not relate to a load having ‘unknown impedance magnitude’ as required by claims 1 and 12” is not persuasive for at least three reasons.
Firstly, it can be seen that the claim 12 of the claims filed 6/21/21 do not required such a limitation. 
Secondly, it can be seen that claim 1 as filed 6/21/21 merely states a method for “using driver circuit to drive a load having an unknown impedance magnitude” in the preamble of claim 1. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “using driver circuit to drive a load having an unknown impedance magnitude” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  As stated by Applicant Drogi is silent with respect to whether the load impedance is unknown/unknown.  Thus, the circuit of Drogi is capable of driving a load regardless of if the impedance is known or unknown, since the knowledge of the impedance value is unimportant to Drogi’s invention.  Thus, Drogi is capable of driving an unknown impedance and thus capable of providing the operations as recited in claim 1.

The argument that Drogi does not control voltage headroom and is instead is for controlling noise margin is not persuasive.  Examiner agrees that the circuit of Drogi is operative to control noise margin.  However, that is not to say that the circuit of Drogi does not control voltage headroom. As can be seen Drogi discloses controlling the compression of the power amplifier PA 104 (see Col. 5 lines 40-45).  Furthermore, Drogi evidences that “compression refers the voltage operating headroom of PA 104” (see Col. 3 lines 32-33; Examiner’s emphasis).  Thus, by controlling compression Drogi is controlling headroom.  Thus, a “compression signal” may be interpreted as a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849